 1 Kevin Hughey, SBN 197323
   Noah Phillips, SBN 191991
 2 Galen M. Gentry, SBN 308873
   HUGHEY PHILLIPS, LLP
 3 520 9th Street, Suite 230
   Sacramento, California 95814
 4 Telephone: 916.758.2100
   Facsimile: 916.758.2200
 5 E-Mail: khughey@hugheyphillipsllp.com
           nphillips@hugheyphillipsllp.com
 6         ggentry@hugheyphillipsllp.com

 7 Attorneys for Plaintiffs

 8
   Jihee Ahn (SBN 292659)
 9 jihee@harrisbricken.com
   Jesse Mondry (admitted pro hac vice)
10 jesse@harrisbricken.com
   HARRIS BRICKEN MCVAY SLIWOSKI LLP
11 555 West 5th Street, Suite 3110
   Los Angeles, CA 90013
12 Telephone: (415) 200-0648

13 Attorneys for Defendant

14 MOJAVE JANE BRANDS, INC.
   (f/k/a HIGH HAMPTON HOLDINGS CORP.)
15

16                                UNITED STATES DISTRICT COURT
17                              EASTERN DISTRICT OF CALIFORNIA
18                                       SACRAMENTO DIVISION
19

20 WESLEY MIYAKE, an individual, and LIRA                   Case No.: 2:19-cv-01043-WBS-AC
   HAN, an individual,
21
                Plaintiffs,                                 FOURTH STIPULATION TO EXTEND
22                                                          TIME FOR DEFENDANT TO RESPOND
23          v.                                              TO COMPLAINT [L.R. 143, 144];
                                                            [PROPOSED] ORDER
24 HIGH HAMPTON HOLDINGS CORP., a
   British Columbia company,
25                                                          Action Filed: June 6, 2019
                Defendant.
26
27

28
                                                      1
     FOURTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2          Pursuant to Eastern District of California Local Rules 143 and 144, Plaintiffs WESLEY
 3 MIYAKE and LIRA HAN (collectively, “Plaintiffs”) and Defendant MOJAVE JANE BRANDS, INC.,

 4 formerly

 5 known as High Hampton Holdings Corp. (“Defendant,” and together with Plaintiffs, the “Parties”), by

 6 and through their respective counsel of record, hereby stipulate as follows:

 7          WHEREAS, Plaintiffs filed their Complaint in the above-captioned action on June 6, 2019;
 8          WHEREAS, Plaintiffs served the Summons and Complaint upon Defendant on July 2, 2019;
 9          WHEREAS, Defendant initially had up to and including September 3, 2019 to move, plead, or
10 otherwise respond to the Complaint;

11          WHEREAS, the Parties filed the first stipulation to extend time for Defendant to respond to the
12 Complaint on August 26, 2019;

13          WHEREAS, Defendant has up to and including September 17, 2019 to move, plead, or
14 otherwise respond to the Complaint;

15          WHEREAS, Defendant then had up to and including September 17, 2019 to move, plead, or
16 otherwise respond to the Complaint;

17          WHEREAS, the Parties filed the second stipulation to extend time for Defendant to respond to
18 the Complaint on September 11, 2019;

19          WHEREAS, Defendant has up to and including October 1, 2019 to move, plead, or otherwise
20 respond to the Complaint;

21          WHEREAS, the Parties filed the third stipulation to extend time for Defendant to respond to the
22 Complaint on September 30, 2019;

23          WHEREAS, Defendant has up to and including October 29, 2019 to move, plead, or otherwise
24 respond to the Complaint;

25          WHEREAS, the Parties are currently finalizing their settlement agreement;
26          WHEREAS, in light of ongoing settlement negotiations, the Parties have agreed pursuant to
27 Local Rules 143 and 144, to respectfully request this Court’s approval of a fourth extension of time, so

28 that Defendant shall now have up to and including November 29, 2019 to move, plead, or otherwise
                                                      2
     FOURTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1 respond to the Complaint; and

 2          WHEREAS, the requested extension will not alter the date of any event or deadline already
 3 fixed by Court order.

 4          NOW, THEREFORE, IT IS HEREBY STIPULATED AND RESPECTFULLY REQUESTED
 5 that this Court enter an Order that the time within which Defendant shall respond to the Complaint is

 6 extended from October 29, 2019 to November 29, 2019.

 7          IT IS SO STIPULATED.
 8

 9 Dated: October 25, 2019                           HUGHEY PHILLIPS, LLP
10
                                                     ______/s/_ Galen M. Gentry__________
11
                                                     Kevin Hughey
12                                                   Noah Phillips
                                                     Galen M. Gentry
13                                                   Attorneys for Plaintiffs
14

15 Dated: October 25, 2019                           HARRIS BRICKEN MCVAY SLIWOSKI LLP
16

17                                                   ____/s/ Jihee Ahn
                                                     Jihee Ahn
18                                                   Jesse Mondry
                                                     Attorneys for Defendant
19

20

21

22

23

24

25

26
27

28
                                                      3
     FOURTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1

 2                                                      ORDER
 3          Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the time within which
 4 Defendant MOJAVE JANE BRANDS, INC., formerly known as High Hampton Holdings Corp., shall

 5 respond to the Complaint is extended from October 29, 2019 to November 29, 2019.

 6

 7 Dated: October 28, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      4
     FOURTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
